ACCEPTED
                                                                                                                              09-17-00434-CR
                                                                                                                   NINTH COURT OF APPEALS
                                                                                                                          BEAUMONT, TEXAS
                                                                                                                            4/2/2018 11:42 AM
                                                                                                                       CAROL ANNE HARLEY
                                                                                                                                       CLERK

                                               NO.    09-17-00434-CR
                                               NO.    09-17-00435-CR
                                               NO.    09-17-00436-CR
                                                                                               FILED IN
                                                                                        9th COURT OF APPEALS
                                                                                          BEAUMONT, TEXAS
 VERNON LANDRY                                               §                IN THE
                                                                                        4/2/2018 11:42:23 AM
                                                             §
 VS.                                                         §                NINTH COURTCAROL ANNE HARLEY
                                                             §                                  Clerk
 THE STATE OF TEXAS                                          §                OF APPEALS


                   THIRD MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

         Now comes VERNON LANDRY, Appellant in the above styled and numbered cause, and moves this Court to

grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and

for good cause shows the following:

         1.       This case is on appeal from the Criminal District Court of Jefferson County, Texas.

         2.       The case below was styled the STATE OF TEXAS vs. VERNON LANDRY, and numbered 11-11681,

                  11-11715 and 11-11720.

         3.       Appellant was convicted of BURGLARY OF A HABITATION, AGGRAVATED ASSAULT, and

                  VIOLATION OF A PROTECTIVE ORDER.

         4.       Appellant was assessed a sentence of ten (10) years in 11-11681 and 1-11720, and to twenty (20)

                  years in 11-11715 confinement in TDCJ on October 27, 2017.

         5.       Notice of appeal was given on November 9, 2017.

         6.       The clerk's record was filed on November 28, 2017; reporter's record was filed on December 29, 2018.

         7.       The appellate brief was due on April 2, 2018.

         8.       Appellant requests an extension of time of 30 days from the present date, ie. May 2, 2018.

         9.       Defendant is currently incarcerated.

         10.      Appellant relies on the following facts as good cause for the requested extension:

         I am a solo practitioner. I have been preparing several cases for trial. It appears that this case is a complex case

and requires adequate time to review this case to prepare the brief.

         WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant this Motion To Extend
Time to File Appellant's Brief, and for such other and further relief as the Court may deem appropriate.

                                                       Respectfully submitted,


                                                       Brittanie A. Holmes
                                                       Attorney At Law
                                                       455 Milam Street
                                                       Beaumont, Texas 77701
                                                       Tel: (409) 832-6041
                                                       Fax: (409) 832-6078




                                                       By:   /s/ Brittanie A. Holmes
                                                             BRITTANIE A. HOLMES
                                                             ATTORNEY AT LAW
                                                             State Bar No. 24064020
                                                             Attorney for APPELLANT




                                           CERTIFICATE OF SERVICE

         This is to certify that on April 2, 2018, a true and correct copy of the above and foregoing document was served

on the District Attorney's Office, Jefferson County, Texas, by facsimile transmission to (409) 835-8573.




                                                       /s/ Brittanie A. Holmes
                                                       BRITTANIE A. HOLMES
                                                       ATTORNEY AT LAW